PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                  Nos. 12-3952/4085
                   _____________

          UNITED STATES OF AMERICA,
                          Appellant in No. 12-3952
                     v.

                BLAKE BROWN, JR.,
                            Appellant in No. 12-4085
                 _______________

    On Appeal from the United States District Court
       for the Western District of Pennsylvania
              (D.C. No. 11-cr-00174-001)
       District Judges: Hon. Joy Flowers Conti
                   _______________

      Submitted Under Third Circuit LAR 34.1(a)
                 December 19, 2013

Before: JORDAN, VANASKIE and GREENBERG, Circuit
                    Judges.

              (Filed: January 15, 2014 )
                  _______________
Donovan J. Cocas, Esq.
Office of United States Attorney
700 Grant Street - #4000
Pittsburgh, PA 15129
      Counsel for the United States of America

Lisa B. Freeland, Esq.
Kimberly R. Brunson, Esq.
Office of Federal Public Defender
1001 Liberty Avenue - #1500
Pittsburgh, PA 15222
      Counsel for Blake Brown, Jr.
                     _______________

                 OPINION OF THE COURT
                     _______________

JORDAN, Circuit Judge.

        Both the government and the defendant, Blake Brown,
Jr., appeal an order of the United States District Court for the
Western District of Pennsylvania dismissing the indictment of
Brown for failing to register as a sex offender. For the
reasons that follow, we will vacate the order and direct that
the indictment be reinstated.

I.     Background

      The Sex Offender Registration and Notification Act
(“SORNA”), 42 U.S.C. § 16901 et seq., requires individuals
convicted of certain sex crimes to submit identifying
information to state and federal sex offender registries.
§§ 16912(a), 16913–16914, 16919(a). It is a violation of




                               2
SORNA for such individuals to travel in “interstate or foreign
commerce” and “knowingly fail[] to register or update a
registration.” 18 U.S.C. § 2250(a). While the term “sex
offender” is tautologically defined as someone who has been
convicted of a “sex offense,” 42 U.S.C. § 16911(1), Congress
was careful to delineate specific circumstances in which a
conviction involving sex will not lead to classification as an
offender under SORNA. Among other things,1

       [a]n offense involving consensual sexual
       conduct is not a sex offense for the purposes of
       [SORNA] ... if the victim was at least 13 years
       old and the offender was not more than 4 years
       older than the victim.

42 U.S.C. § 16911(5)(C) (emphasis added). That exception is
the pivot on which this case turns.

       In August 2011, Brown was charged with failing to
register under SORNA based on his 2003 conviction for third
degree lewd molestation in violation of Florida Statute
§ 800.04(5). Although he had previously registered when he
moved from Florida to New York, he failed to register after
he later moved to Pennsylvania in October 2010. At the time
of his arrest, he was staying with his father in McKeesport,
Pennsylvania, and admitted knowing that he needed to

       1
         The quoted language appears to be limited to minors,
but a separate exception pertains to adults, making an offense
involving consensual sexual conduct a “sex offense” for
purposes of SORNA only if the adult victim was “under the
custodial authority of the offender at the time of the offense.”
42 U.S.C. § 16911(5)(C).




                               3
register, though he claimed he “did not have the time” to do
so. (PSR ¶ 43.)

        Brown pled guilty as charged, but, when it came time
for sentencing, the District Court sua sponte raised various
concerns regarding SORNA‟s applicability. In particular, the
Court expressed doubt that Brown was indeed a “sex
offender,” given that – according to the U.S. Probation
Office‟s Presentence Investigation Report – he was 17 years
old and his victim was 13 years old at the time they engaged
in the consensual sexual contact that was the basis of Brown‟s
2003 conviction.2 As the Court saw it, giving Brown the
benefit of SORNA‟s “not more than 4 years older” exception
was “a question of ... the interests of justice.” (App. at 203.)
The Court therefore decided to withdraw its previous
approval of Brown‟s guilty plea.3

       2
         The exception set forth in 42 U.S.C. § 16911(5)(C)
requires the offense to be based on a consensual act. The
parties appear to agree that the conduct underlying Brown‟s
2003 conviction was “consensual,” as that term is used in
SORNA. One may, of course, question the meaning of
“consensual” when the word is applied to a 13-year-old‟s
decisions, but that issue is not before us.
       3
         In withdrawing its prior approval of Brown‟s guilty
plea, the District Court relied on Rule 11(b)(3) of the Federal
Rules of Criminal Procedure. It is debatable whether the
District Court had authority to reject the plea after accepting
it; Rule 11(b)(3) does not address a judge‟s revocation of a
plea acceptance, but case law suggests that a judge can revoke
an acceptance if there is no factual basis for a plea, United
States v. Hecht, 638 F.2d 651, 653 (3d Cir. 1981). We need




                               4
        Although the government and Brown eventually
stipulated that Brown‟s “date of birth was exactly four years
and four months (52 months) prior to the date of birth of the
victim in the offense of Lewd Molestation” (Supp. App. at
50-51), the District Court, in an order dismissing the
indictment,4 held that the exception in 42 U.S.C.
§ 16911(5)(C) is “grievous[ly]” ambiguous as applied to
Brown (App. at 149). According to the Court, a “colloquial”
reading would render Brown eligible for the exception in the
statute since, “[t]he common question, „how old are you?‟ is
colloquially interpreted to mean, „how many complete years
have transpired since the date of your birth?‟” (Id. at 147 &
n.2.) Because Brown was 17 years old and the victim was 13
years old at the time of the incident, the Court reasoned that
Brown could be seen as falling within the exception since he
was not “more than 4 years older than the victim,” but rather
was exactly four years older.




not address the issue, however, because we are vacating the
Court‟s decision on other grounds.
       4
         Brown twice moved to dismiss the indictment. The
Court rejected the first effort, but appears to have invited the
second. (App. at 151 n.5 (“[T]he government has since
indicated its willingness to stipulate to all facts necessary to
resolve the interpretation of SORNA‟s consensual sexual
conduct exception, which leaves the court more flexibility to
consider a pretrial motion to dismiss without itself finding
facts or making credibility determinations that should be left
to the jury.”).) It is the District Court‟s order responding to
that second motion that we now address.




                               5
        At the same time, the Court acknowledged that Brown
indeed “was more than four years older than the victim
because he was born more than four years before the victim.”
(Id. at 147-48.) Math would therefore seem to dictate that
Brown could not claim the exception, but, the Court said, if
“Congress [had] intended for such a strict measurement of
age to apply (particularly in the context of comparing two
people‟s relative ages), Congress could have defined the
difference in reference to months.” (Id. at 5.) Because
Congress did not specify how “years” were to be calculated,
and because resort to legislative history did not clarify what
was meant by the word “years,” the Court applied the rule of
lenity to dismiss the indictment.5

       The government timely appealed the dismissal, and
Brown filed a cross-appeal seeking to preserve a variety of
issues.6

      5
         The rule of lenity is a doctrine providing “that a
court, in construing an ambiguous criminal statute that sets
out multiple or inconsistent punishment, should resolve the
ambiguity in favor of the more lenient punishments.”
BLACK‟S LAW DICTIONARY 1449 (9th ed. 2009).
      6
         In his cross-appeal, Brown raises the following
additional arguments: (1) that SORNA encroaches upon
state‟s power and violates the Tenth Amendment; (2) that
Congress exceeded its authority under the Commerce Clause
in enacting SORNA; (3) that application of SORNA to pre-
enactment offenders violates the ex-post facto clause; (4) that
SORNA unconstitutionally infringes on the right to travel; (5)
that prosecution under SORNA violates the Due Process
Clause; (6) that federal courts must apply a categorical




                              6
approach in evaluating SORNA predicate offenses; and (7)
that Congress violated the non-delegation doctrine by giving
the Attorney General blanket authority to determine the
applicability of SORNA to offenders who were convicted of
sex offenses before SORNA was enacted.
        Given the attention we and other circuit courts have
already paid to the first five issues, we do not address them
again here. Brown in fact concedes that our decision in
United States v. Shenandoah, 595 F.3d 151, 158-63 (3d Cir.
2010), abrogated on other grounds by Reynolds v. United
States, 132 S. Ct. 975 (2012), forecloses those arguments. He
raises them only to “preserve[] [them] for further review.”
(Brown‟s Opening Br. at 56-60.)
        We do not have to address Brown‟s “categorical
approach” argument, given his stipulation regarding consent
and regarding his age and the age of his victim. It is
nevertheless worth noting that the categorical approach was
created to prevent “sentencing courts from inquiring into the
facts underlying prior convictions, fearing that this would
unleash endless re-litigation of old charges and raise Sixth
Amendment concerns.” United States v. Tucker, 703 F.3d
205, 209 (3d Cir. 2012) (citing Taylor v. United States, 495
U.S. 575, 601-02 (1990)). We are not addressing sentencing
here but a separate crime.
        Finally, with respect to the question of whether
Congress violated the non-delegation doctrine, the District
Court did not address non-delegation either in its
memorandum opinion and order denying Brown‟s first
motion to dismiss the indictment or in the later memorandum
opinion and order granting dismissal. We therefore abstain
from ruling on it, so that, on remand, the District Court may
consider the issue in the first instance.




                             7
II. Discussion7

       The dispositive question before us is what is meant by
the word “years” in 42 U.S.C. § 16911(5)(C). The District
Court decided that the use in that statute of the phrase “more
than 4 years older than the victim” is “susceptible to more
than one reasonable interpretation” (App. at 3), but we
disagree.

       “[T]he starting point for interpreting a statute is the
language of the statute itself.” Consumer Prod. Safety
Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980).
When words are not defined within the statute, we construe
them “in accordance with [their] ordinary or natural
meaning.” FDIC v. Meyer, 510 U.S. 471, 476 (1994). We do
not, however, do so blindly.

      [F]requently words of general meaning are used
      in a statute ... and yet a consideration of the
      whole legislation, or of the circumstances
      surrounding its enactment, or of the absurd
      results which follow from giving such broad


      7
         The District Court had subject matter jurisdiction
under 18 U.S.C. § 3231. We have jurisdiction pursuant to 28
U.S.C. § 1291. Because the District Court‟s decision turns on
statutory construction, we review the matter de novo.
Samaroo v. Samaroo, 193 F.3d 185, 189 (3d Cir. 1999) (“We
must review legal conclusions and questions of statutory
construction de novo.”)




                              8
      meaning to the words, makes it unreasonable to
      believe that the legislator intended to include
      the particular act.

Holy Trinity Church v. United States, 143 U.S. 457, 459
(1892). In such cases, resorting to dictionary definitions may
be helpful. See MCI Telecomm. Corp. v. Am. Tel. & Tel. Co.,
512 U.S. 218, 225 (1994) (stating, based on “[v]irtually every
dictionary,” that “„to modify‟ means to change moderately or
in minor fashion”). Ultimately, though, “[a]mbiguity is a
creature not of definitional possibilities but of statutory
context,” Brown v. Gardner, 513 U.S. 115, 118 (1994), so
the touchstone of statutory analysis should, again, be the
statute itself.

       As already noted, § 16911(5)(C) provides that an
offense involving consensual sexual conduct is not a sex
offense under SORNA as long as the victim “was at least 13
years old and the offender was not more than 4 years older
than the victim.” 42 U.S.C. § 16911(5)(C). In common
usage, a year means 365 consecutive days (except, of course,
when a leap year adds a day) or 12 months. See, e.g., Black‟s
Law Dictionary 1754 (9th ed. 2009) (“A consecutive 365-day
period beginning at any point.”). We therefore conclude that
the term “4 years” is not ambiguous: it is quite precisely
1,461 days8 or 48 months. While the word “years” on its own
or in some colloquial usage could perhaps be thought
ambiguous, the word is not floating in abstract isolation or

      8
         Because every fourth year is a leap year, and there
are 366 days in a leap year, there are 365 + 365+ 365 + 366
days, or 1,461 days in a four-year time frame.




                              9
casual conversation here; it is set in the specific terms of a
specific statute, and it has a discernible meaning in that
context. “[M]ore than 4 years” means anything in excess of
1,461 days.

       Considering “years” to mean whole years only, as the
District Court suggests, would lead to strange results in the
application of SORNA. The government rightly notes that
using the “„colloquial method‟ of calculating whether an
offender was „more than 4 years older‟ than his victim would
create alternating windows of time” in which the same
offense involving the same two participants “sometimes
would require registration under SORNA and sometimes
[would] not, depending upon the time of the year their sexual
congress took place.” (Gov‟t‟s Opening Br. at 20.) In other
words, if we take Brown‟s Florida offense as an example and
we were to assume that Brown‟s date of birth was May 1,
1984, and his victim‟s date of birth was September 1, 1988 –
exactly four years and four months later – Brown would only
need to register under SORNA if he had been convicted of
having sexual contact with her at any point between May 1st
through August 31st of any year between 2002 and 2004,
when he was “colloquially” five years older, but he would not
need to register for a conviction involving the same conduct
at other times.9 That cannot be the law.

      9
         To be specific, a “colloquial” reading of the sort
considered by the District Court creates windows of time in
which Brown sometimes is five years older than the victim
and other times is “not more than four years older”: between
September 1, 2001, and April 30, 2002, Brown would be 17
years old and his victim 13 years old; between May 1, 2002,
and August 31, 2002, Brown would be 18 years old and his




                             10
       The District Court expressed concern that considering
“ 4 years” literally as an accumulation of lesser units of time
could “require a calculation down to the month, day, hour,
minute, or even second in order to calculate the difference in
age between a defendant and victim.” (App. at 5 (footnote
omitted).) But demanding some precision – at least as to
days10 – is more sound than the conclusion that no one is


victim 13 years old; between September 1, 2002, and April
30, 2003, Brown would be 18 years old and his victim 14
years old; between May 1, 2003, and August 31, 2003, Brown
would be 19 years old and his victim 14 years old; between
September 1, 2003, and April 30, 2004, Brown would be 19
years old and his victim 15 years old; and between May 1,
2004, and August 31, 2004, Brown would be 20 years old and
his victim 15 years old.
       The overall span of time during which this is relevant
is between September 1, 2001, when the victim turns 13 years
old (triggering the possible application of SORNA‟s “not
more than 4 years older” exception), and August 31, 2004,
just before she turns 16 years old, because the statute under
which Brown was convicted, Florida Statute § 800.04,
criminalizes an act such as Brown‟s only when the victim is
under 16 years of age.
      10
         It seems highly unlikely that a prosecution will ever
be brought on the basis that someone who is exactly 4 years
older than another by birth-date will be prosecuted under
SORNA on the theory that, by hours or minutes, the offender
was “more than 4 years older.” We are not required to
address extreme hypotheticals. See Poole v. Family Court,
368 F.3d 263, 269 (3d Cir. 2004) (“We will not permit our




                              11
“more than 4 years older” than someone else unless he is
actually five years older.

        Because the words “no more than 4 years older” have
a clearly discernible meaning here, applying the rule of lenity
was not necessary. We have held that the “simple existence
of some statutory ambiguity ... is not sufficient to warrant
application of the rule of lenity, for most statutes are
ambiguous to some degree.” United States v. Kouevi, 698
F.3d 126, 138 (3d Cir. 2012) (quoting Dean v. United States,
556 U.S. 568, 577 (2009)) (internal quotation marks omitted)
superseded on other grounds. Rather, the rule only applies in
those cases “in which a reasonable doubt persists about a
statute‟s intended scope,” United States v. Doe, 564 F.3d 305,
315 (3d Cir. 2009) (internal quotation marks omitted), after
consulting “every thing [sic] from which aid can be derived.”
United States v. Cruz, 106 F.3d 1134, 1139 n.6 (3d Cir. 1997)
(quoting United States v. Bass, 404 U.S. 336, 347 (1971))
(internal quotation marks omitted). The rule is therefore an
interpretative method of “last resort” and “need not be applied
when the intent of Congress is already clear based on an


interpretation of Rule 4(a)(6) to be governed by such an
extreme hypothetical. If at some time in the future we are
presented with such an outrageous case, we are confident that
we have the tools to ensure that the right to appeal is not
defeated.”); see also NLRB v. New Vista Nursing & Rehab.,
719 F.3d 203, 238 (3d Cir. 2013) (recognizing the concern
that “[t]he terror of extreme hypotheticals produces much bad
law” (quoting Marozsan v. United States, 852 F.2d 1469,
1498 (7th Cir.1988) (Easterbrook, J., dissenting)) (internal
quotation marks omitted)).




                              12
analysis of the plain meaning of the statute.” Valansi v.
Ashcroft, 278 F.3d 203, 214 n.9 (3d Cir. 2002). 11

       Though we have not ruled before on the meaning of
“years” in this exact context,12 several state courts have
interpreted how to count “years” when applying sexual
offense statutes. The Connecticut Supreme Court observed
that “common sense dictates that in comparing the relative
ages of individuals, the difference in their ages is determined
by reference to their respective birth dates.” State v. Jason B.,
729 A.2d 760, 767 (Conn. 1999). Florida, Wisconsin, and
North Carolina have each relied on that interpretation to
conclude that the phrase “more than 4 years older” within 42
U.S.C. § 16911(5)(C) or similar statutes means more than
1,461 days older. See State v. Marcel, 67 So. 3d 1223, 1225

       11
          It is true that on one occasion we stated that “the rule
of lenity should be employed to „resolv[e] any ambiguity in
the ambit of [a criminal] statute‟s coverage,” United States v.
Carr, 25 F.3d 1194, 1214 (3d Cir. 1994) (alterations in
original) (citation omitted). That comment, however, cannot
be taken literally, since doing so would be at odds with our
own precedent, as set forth in the cases cited above, and with
Supreme Court precedent. See Chapman v. United States,
500 U.S. 453, 463 (1991) (“The rule of lenity, however, is not
applicable unless there is a „grievous ambiguity or uncertainty
in the language and structure of the Act‟... .”).
       12
         Cf. Dir., Office of Workers’ Comp. Programs, U.S.
Dep’t of Labor v. Gardner, 882 F.2d 67, 71 (3d Cir. 1989)
(holding that the word “year” in that federal regulation
“means 365 days”).




                               13
(Fla. Dist. Ct. App. 2011) (“If a defendant is one day past the
four-year eligibility ... [he] clearly is „greater‟ or „of a larger
amount‟ than four years.”); State v. Parmley, 785 N.W.2d
655, 662 (Wis. Ct. App. 2010) (“From these cases we
conclude that to calculate the disparity of ages ... to determine
if an actor is exempt from registering as a sex offender, the
time between the birth dates of the two parties is to be
determined.”); State v. Faulk, 683 S.E.2d 265, 267 (N.C. Ct.
App. 2009) (“Neither our legislature nor this Court deals only
in whole integers of years, and, as such, this argument must
fail. So too does defendant‟s argument that a plain language
analysis of the statute requires this Court to consider the
everyday conversational meaning of age differences... .”).
That conclusion is, we think, entirely correct.

III.   Conclusion

       Because Brown was, as he has stipulated, more than 4
years older than his victim at the time of the offense giving
rise to his 2003 conviction, we will vacate the order
dismissing the indictment and direct that the indictment be
reinstated.




                                14